Citation Nr: 1144616	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO. 09-29 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an earlier effective date for service connection for posttraumatic stress disorder (PTSD) than June 19, 2007. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from December 1966 to February 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, granting service connection for PTSD and assigning an effective date for service connection of June 19, 2007. 

The Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO in May 2011. A transcript of that hearing is contained in the claims file. 


FINDINGS OF FACT

1. In a March 1997 rating action, the RO denied a claim for service connection for PTSD; although properly notified, the Veteran did not appeal that determination. 

2. Thereafter, the Veteran's reopened claim for service connection for PTSD was received on June 19, 2007. There was no earlier formal or informal claim submitted following the unappealed rating action of March 1997.


CONCLUSION OF LAW

The criteria for an effective date prior to June 19, 2007, for the grant of service connection for PTSD have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(a),(b) (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issue on appeal, based on there being no disagreement of facts being potentially supportive of a more beneficial outcome than the June 17, 2007, effective date already assigned for service connection for PTSD. Rather, there is no disagreement in the relevant facts, and the Veteran's claim for an earlier effective date for service connection for PTSD is herein denied based on the absence under applicable law of any basis for such an earlier effective date, given the undisputed facts found. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim lacking legal merit based on uncontested facts is to be denied as lacking legal merit, not giving rise to dispute as to facts in the case). 


II. Claim for Earlier Effective Date for Service Connection for PTSD

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a). The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2011). A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2011). 

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (2011). 

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year after the date of request, the claim will be considered abandoned. After the expiration of one year, further action will not be taken unless a new claim is received. 38 C.F.R. § 3.158 (a) (2011). 

The Court has held that under VA law there is no basis for a freestanding earlier effective date claim from matters addressed in a final rating decision. See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Veteran's current claim for service connection for PTSD was granted by the appealed December 2007 RO rating action which assigned an initial 30 percent evaluation for PTSD and an effective date of June 19, 2007, both for service connection and the assigned initial rating. June 19, 2007, is the date VA received the Veteran's request to reopen his claim for service connection for PTSD. 

The Veteran was previously denied service connection for PTSD by a March 1997 RO rating action. That was the only prior adjudication of that issue. The Veteran did not timely initiate an appeal of that March 1997 decision. 38 C.F.R. § 20.302(a) (2011). He also did not within the one year period for initiating an appeal submit any additional evidence, and neither was any additional evidence received pertaining to that issue within that one-year period, so as to be considered as having been filed in connection with that claim to allow for continuation or non-finality of that claim. 38 C.F.R. § 3.156(b) (2011); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007); King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Young v. Shinseki, 22 Vet. App. 461, 466 (2009). Relevant official service department records not previously of record have also not been received since that March 1997 decision so as to render that decision non-final. 38 C.F.R. § 3.156(c) (2011). The Veteran has also not contested any of these factual issues potentially mitigating the finality of the prior denial of claim in March 1997. Thus, finality of that prior rating action denying service connection for PTSD in March 1997 is undisturbed under applicable law. 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103. Accordingly, an earlier effective date for service connection for PTSD is not warranted on the basis of non-finality of that prior adjudication, as a matter of law. See Sabonis, 6 Vet. App. at 430 (where the law is dispositive, the claim should be denied due to a lack of legal merit).

The currently assigned effective date for service connection for PTSD of June 17, 2007, is in compliance with the applicable law and regulation affording service connection beginning the date the claim is received or the date entitlement arose (so long as, as in this case, the claim was received over a year subsequent to the date of separation from service), whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(a),(b). 

The Veteran's authorized representative at his May 2011 hearing averred that an earlier effective date was warranted based on clear and unmistakable error (CUE) by the VA medical examiner in January 1997 in not finding PTSD. However, any error or disagreement by a VA medical examiner in diagnosing or failing to diagnose a disease is not a valid basis of CUE. Rather, CUE can only be raised based on error in a prior adjudication of the claim, not error in a prior medical assessment. To establish a valid CUE claim, a claimant must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied. Russell v. Principi, 3 Vet. App. 310, 313 (1992). When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993). The Veteran's representative instead here seeks to raise CUE on the basis of the facts as they were known at the time of the prior adjudication being in error. That question is one of adequacy of development of the record, or adequacy of the VA medical examinations, which issues cannot be a basis of CUE in a prior adjudication because those issues relate to evidence not of record at the time of the earlier rating decision. See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

CUE not having been properly raised, CUE cannot serve as a basis for an earlier effective date for service connection for PTSD for consideration in the Board's adjudication herein. Russell, 3 Vet. App. at 313; Fugo, 6 Vet. App. at 43..

The Veteran in his testimony before the undersigned has presented additional arguments that similarly afford no basis in law for an earlier effective date for service connection for PTSD. He has testified that he was aware that he had PTSD when his claim for service connection for PTSD was adjudicated in 1997, even though there was no written diagnosis of the disease at that time. Such an awareness or belief in the presence of a disease is frequently a reason a claimant has for submitting a claim, and in fact the Veteran did submit a claim in 1996. However, that belief does not vitiate the finality of the RO's 1997 decision denying the claim, and does not support an earlier effective date for service connection for the claimed disease under existing law. 38 C.F.R. § 3.400. 

He has also testified that he was unaware in 1997 that he could appeal the denial of his claim for service connection for PTSD. (hearing transcript, pg. 4). However, the notice letter provided the Veteran in 1997, accompanying the decision denying the claim, clearly informed him of his appellate rights. The Veteran has not argued any failure of that notice letter in reaching him, and the record within the claims file does not otherwise inform of any such failure in mailing of notice. Governing VA law and regulations provide for no such basis for assigning an earlier effective date for service connection for claimed disability. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(a),(b). 

The Veteran conceded in his testimony before the undersigned that he did not attempt to re-submit a claim for service connection for PTSD at any time between that prior March 1997 decision and the date of receipt of his request to reopen the claim on June 19, 2007. (hearing transcript, pg. 4). 

The Veteran also testified to having received treatment intermittently at VA facilities from service to the present for mental difficulties which potentially could have involved PTSD or symptoms associated with PTSD. VA treatment records from prior to 1995 appear not to have been requested or received, and an informal claim could potentially have arisen from assertions contained within the body of treatment records from some time prior to the prior the RO's adjudication in March 1997. However, even if such a prior informal claim had been raised, that informal claim would be subsumed in the prior RO denial of the claim for service connection for PTSD, and hence cannot serve as a potential basis for an earlier effective date for service connection for PTSD. The United States Court of Appeals for the Federal Circuit found that if a Veteran's claim for service connection benefits is left pending without a final adjudication, the claim may be addressed when a subsequent claim for the same disability is adjudicated by VA. See Jones v. Shinseki, 619 F.3d. 1368, 1373 (2010); see also, Williams v. Peake, 521 F.3d. 1348, 1350-51 (2008). This is known as the "implicit denial rule." Jones, 619 F.3d. at 1373. The subsequent adjudication denying the claim subsumes any such prior pending claim. Williams, 521 F.3d. at 1350-51; Cogburn v. Shinseki, 24 Vet. App. 205, 210-213 (2010);

The United States Court of Appeals for Veterans Claims (Court) provided additional guidance regarding the implicit denial rule. In Cogburn v. Shinseki, the Court found that the application of the implicit denial rule did not violate a claimant's constitutional rights to due process. Cogburn 24 Vet. App. at 217. However, in analyzing the applicability of the implicit denial rule the Court outlined several factors for consideration, including (1) the relatedness or specificity of the claims (i.e., whether the claims were identical or closely related); (2) the specificity of the adjudication (i.e., whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well); (3) the timing of the claims (i.e., the closer the claims are filed to one another, the more likely that a reasonable person would understand that an earlier claim was implicitly denied by the adjudication of a subsequent claim); and (4) whether the claimant was represented (i.e., relevant in determining the degree to which a pleading will be liberally construed in terms of what disability was initially claimed and how any decision based on the implicit denial doctrine is interpreted). Id. at 212-213.

In this regard, because the Board here only considers a potentially raised prior claim to the extent of it raising an informal claim for service connection for PTSD, the Board finds that the March 1997 denial of service connection for PTSD extinguished any such potential prior informal claim for service connection for PTSD that may have been pending prior to that time. See Jones, 619 F.3d. at 1373; Williams, 521 F.3d. at 1351 (noting that a subsequent final adjudication of a claim which is identical to a pending claim that has not been finally adjudicated terminates the pending status of the earlier claim); Cogburn 24 Vet. App. at 212-213.

Accordingly, in the absence of any evidentiary disagreement in this case being supportive of a different outcome in the appealed earlier effective date claim than sustaining the June 19, 2007, effective date assigned for service connection for 
PTSD, the claim must be denied as a matter of law. 38 C.F.R. § 3.400; Sabonis.

ORDER

An earlier effective date than June 18, 2007, for service connection for PTSD is denied. 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


